Title: To James Madison from Thomas Tillotson, 20 December 1803
From: Tillotson, Thomas
To: Madison, James



Dear Sir
Albany December 20th. 1803.
It is become necessary from the proceedings in Congress that Mr. Burr should change his pursuits. In consequence of the Electors designating the Characters they vote for as President and Vice President, the field for management and intrigue is very much circumscribed. Neither Mr. Burr or his adherents can well afford to sink down to their former indigence. His only alternative is an attempt at the Government of this State, to subsist and keep together his needy followers. A step preparatory to their operations is to villify and blacken the Characters of those he cannot controul. A Specimen of his Talents in this way is exhibited in a pamphlet lately publish [sic] by him, or under his auspices, and which I suppose you have seen—amongst the charges exhibited against me, is that I came to Washington in the year 1801 in pursuit of the office of Collector of the Customs, and that my pretensions were such as to excite the laughter of the Gentlemen of the Administration for a Month after. You and Genl. Smith were the only two persons, I was then, or am now acquainted with, who composed the administration. Had I contemplated that, or any other office from the General Government you two would certainly have been the persons first addressed on the business. I would thank you for a few lines stating such facts as have come to your knowledge relating to the subject; and whether or not I applied to you, for that or any other office, at that time or since that period. If you should feel any reluctance at your name going forth to the public in a controversy like this, your answer shall be shewn only to particular friends if such your desire. I have the honor to be, Dr. Sir your most obedt. &c &c
Ths: Tillotson
 

   
   RC (DLC). In a clerk’s hand, except for Tillotson’s complimentary close and signature; docketed by JM. Addressee not indicated.



   
   Tillotson referred to An Examination of the Various Charges Exhibited against Aaron Burr, Esq., Vice-President of the United States, and a Developement of the Characters and Views of His Political Opponents, by “Aristides” (Philadelphia, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5492). The author was Burr supporter William P. Van Ness. Tillotson, who was the brother-in-law of both Robert R. Livingston and John Armstrong, was described as a desperate office seeker who finally attained his goal in a complicated deal whereby Armstrong resigned his Senate seat, to which DeWitt Clinton was appointed, and Tillotson was named secretary of the state of New York (ibid., pp. 37–38). No evidence of a reply from JM to Tillotson has been found.


